72 So.3d 283 (2011)
Eric Lee CREGO, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-3007.
District Court of Appeal of Florida, First District.
October 17, 2011.
Eric Lee Crego, pro se, Petitioner.
Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Case numbers 1D11-3869, 1D11-3870, and 1D11-3871 are hereby reinstated. The notices of appeal filed in case numbers 1D11-3869, 1D11-3870, 1D11-3871, 1D11-3872, 1D11-3873, and 1D11-3874 are hereby deemed to be timely. Review by appeal of the judgments and sentences shall proceed in those case numbers.
PADOVANO, ROBERTS, and MARSTILLER, JJ., concur.